DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered. 
This action is in response to the papers filed on January 4, 2022.  Applicants’ arguments and amendments to the claims filed January 4, 2022 have been entered.  Claim 7 has been amended, claims 10, 12, and 20 have been cancelled, and no claims have been newly added.  Claims 1-6, 7-9, 11, and 13-19 are pending.  Claims 1-6 and 14-19 stand withdrawn as directed to a nonelected invention.  Claims 7-9, 11, and 13 are under instant examination.
Priority
Acknowledgment is made of applicant's claim for domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/972,824 filed on February 11, 2020.
Withdrawn Claim Rejections - 35 USC § 112(b)
	      Claims 7-11 and 13 were rejected in the Office Action mailed October 8, 2021 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended claim 7 to remove a broad limitation together with a narrower limitation that falls within the broad limitation.  Accordingly the rejection is hereby withdrawn.   

Withdrawn Claim Rejections - 35 USC § 112(d)
	      Claim 10 was rejected in the Office Action mailed October 8, 2021 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant’s cancellation of claim 10  renders the rejection moot.  Accordingly, the rejection is hereby withdrawn
Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim(s) 7-9 remain rejected, in modified form under 35 U.S.C. 103 as obvious over the combination of Hoeck et al. (Patent No.: US 6,620,428; Date of Patent Sep. 16, 
	The amended claims recite a transdermal delivery system, comprising: a backing material includes a first side and a second side, the second side including a topically acceptable adhesive; an absorbent material layer includes a first side and a second side and wherein the first side of the absorbent material layer is positioned adjacent the second side of the backing material, the absorbent material including at least one hydrophobic pharmaceutically active agent; a carrier solvent capable of melting at skin temperature or above said carrier solvent including coconut oil, shea butter or mixtures thereof; a humectant; and an absorbent polymer; and a release layer in contact with a portion of the second side of the backing material, wherein the absorbent material is positioned in a cavity in between the backing layer and the release layer in contact with a portion of the second side of the backing material, wherein the absorbent material is positioned in a cavity in between the backing layer and the release layer.

	Regarding claims 7 and 13, Hoeck discloses a transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug, a carrier, fillers, diluents, enhancers, stabilizers, inactive, and other pharmaceutical agents   wherein the reservoir matrix comprising the drug and carrier is a hydrogel polymer or a soft polymer (abstract, Fig. 1a, column 3 lines 39-42 and 46-48, 

  But Hoeck does not disclose wherein the carrier is the instantly claimed coconut oil, shea butter, or mixtures thereof.

	As Hoeck discloses a hydrogel or soft polymer within the cavity comprising a drug, wherein the drug comprises menthol the hydrogel/soft polymer acts as a carrier to deliver the drug through the cavity reservoir material and onto the skin (Fig. 1a, column 3 lines 39-42 and column 11 lines 64-67).
	
	However, in the same field of endeavor of transdermal patches (for delivery of active agents (Figs. 1-2 and [0015]), Naheed discloses the wherein the transdermal patch comprises coconut oil ([0339] and [0333]).
.
	Regarding claim 8, Hoeck discloses wherein the reservoir comprises polyvinyl pyrrolidone (column 4 line 2) a super absorbent polymer.

	Regarding claim 9, Hoeck discloses wherein the reservoir comprises enhancers such as phospholipids (column 5, line 59), which is according to the instant specification as filed a surfactant.
	Regarding claim 10, Hoeck discloses wherein the reservoir comprises propylene glycol (column 5, line 44) a humectant.

	Regarding claim 12, Hoeck discloses wherein the carrier comprises mineral oil (column 3 one 66 to column 4 line 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine polyvinyl pyrrolidone (column 4 line 2) a super absorbent polymer, phospholipids (column 5, line 59), propylene glycol (column 5, line 44), an oil (column 3 one 66 to column 4 line 1), and the menthol (the instantly claimed drug as per instant claim 13), (column 11 lines 64-67) into the reservoir matrix of the transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug, carrier,  dyes, inert fillers, etc. and wherein the transdermal device comprises to release liner in contact with the second side backing material that is layered with an adhesive, wherein the reservoir matrix comprising the drug and carrier is a hydrogel polymer or a soft polymer (abstract, Fig. 1a, column 3 lines 39-42 and 46-48, column 4 lines 4-7,  and column 5 Table 1) as disclosed by Hoeck  as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Hoeck et al. and Naheed. to include coconut oil  in a transdermal delivery device as disclosed by Naheed as a matter of combining prior art elements according to known methods yield predictable results the transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and a carrier.  One of ordinary skill would be motivated to include Naheed in a transdermal delivery device as a simple substitution of one oil for another  that can act as a plasticizer as evidenced by the teaching of Naheed ([0332] and [0333]).  One who would have practiced this invention would have ha reasonable expectation of success because Hoeck had already disclosed a  transdermal delivery device comprising a backing material with 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filling.

	

	Claim 11 remains rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoeck et al. (Patent No.: US 6620,428; Date of Patent Sep. 16, 2003) and Naheed (Pub. No.: US 2017/0021026; Pub. Date: Jan. 26, 2017) as applied to claim 7 above, and further in view of Luo et al. (Patent No.: US 6,673,363; Date of Patent: Jan. 6, 2004) for reasons of record.
	Regarding claim 11, Hoeck  and Naheed discloses a transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and a carrier, and wherein the transdermal device comprises ta release liner in contact with the second side backing material that is layered with an adhesive, wherein the reservoir matrix comprising the drug and carrier is a hydrogel polymer or a soft polymer (abstract, Fig. 1a, column 3 lines 39-42 and 46-48, and column 5 Table 1), wherein the reservoir 
	However, in the same filed of endeavor of transdermal drug delivery devices (abstract), Luo discloses wherein the device comprises the sodium acetate (column 7 table).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Hoeck et al., Naheed, and Luo et al. to include sodium acetate in a transdermal delivery device as disclosed by Luo a a matter of combining prior art elements according to known methods yield predictable results the transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and a carrier.  One of ordinary skill would be motivated to include sodium acetate in a transdermal delivery device as it enhances the permeability of the skin to the drug as evidenced by the teaching of Luo (abstract and column 2 lines 15-45)].  One who would have practiced this invention would have ha reasonable expectation of success because Hoeck had already disclosed a  transdermal delivery device comprising a backing material with a first side and second side wherein the second side comprises and adhesive material used to a fix the device to the skin, wherein the backing material has a cavity, wherein the cavity houses a reservoir matrix comprising drug and a carrier, while Luo provided guidance with respect to adding sodium acetate..  It would have only 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the rejections, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that Hoeck does not teach or suggest a hydrophobic pharmaceutically active agent, rather Hoeck teaches the active as N-Acetyl-L0cysteine which is not hydrophobic.  Naheed does not teach or suggest an absorbent material configure to contact the skin rather   Naheed teaches microneedles.

	Applicant’s argument has been fully considered, and found persuasive.  Instant claim 13 includes a list of hydrophobic active agents as menthol.  Hoeck discloses the instant composition comprising menthol to mask the odder of acetyl-L-cysteine.  Accordingly, the composition of Hoeck can contain both the actives acetyl-L-cysteine and the menthol in the reservoir (Fig. 1a and column 3 lines 33-38 and lines 3-7) as Hoeck discloses that the reservoir can include various other components such as fillers, diluents, antioxidants, enhancers, etc. (column 4 liens 2-7).  As such the hydrogel or soft polymer carrier in the reservoir would carrier the material in the reservoir to the surface of the skin.
	With respect to Applicant’s argument concerning Naheed, this has been fully considered, but not found persuasive.  Naheed is not used in the instant rejection for the 

Conclusion
No Claims are allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617